Name: COMMISSION REGULATION (EC) No 3556/93 of 22 December 1993 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries;  European construction;  maritime and inland waterway transport;  cooperation policy
 Date Published: nan

 No L 324/36 Official Journal of the European Communities 24. 12. 93 COMMISSION REGULATION (EC) No 3556/93 of 22 December 1993 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State apart from Spain and Portugal tered in Spain and Portugal have not reached the flat-rate quantity allocated to Spain or the quantity allocated to Portugal, HAS ADOPTED THIS REGULATION ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1993 and certain conditions under which they may be fished (3), as amended by Regulation (EC) No 3177/93 (4), provides for horse mackerel quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e, XII, XIV by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal have reached the quota allocated to the Member States apart from Spain and Portugal for 1993 ; Whereas catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e, XII, XIV by vessels flying the flag of Spain and Portugal or regis ­ Article 1 Catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e, XII, XIV by vessels flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal are deemed to have exhausted the quota allocated to the Community apart from Spain and Portugal for 1993 . Fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e, XII, XIV flying the flag of a Member State apart from Spain and Portugal or registered in a Member State apart from Spain and Portugal is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 285, 20. 11 . 1993, p. 1 .